Case 6:20-cr-00097-JCB-JDL Document 183 Filed 04/07/21 Page 1 of 2 PageID #: 454




                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

  UNITED STATES OF AMERICA,                         §
                                                    §
                                                    § CASE NUMBER 6:20-CR-00097-JCB
  v.                                                §
                                                    §
                                                    §
  CHRISTOPHER DALE CROMWELL (8),                    §
                                                    §

             FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                  BEFORE THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

 administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On April 7, 2021, this cause came before the undersigned United States Magistrate Judge

 for a plea of guilty to an Indictment charging the Defendant in Count One with a violation of Title

 21 U.S.C. § 846 - Conspiracy to Possess with Intent to Manufacture and Distribute

 (Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana).              After conducting said

 proceeding in the form and manner prescribed by Federal Criminal Procedure Rule 11, the

 undersigned finds that:

        a.      the Defendant, after consultation with counsel of record, has knowingly and

 voluntarily consented to the administration of the Guilty Plea in this cause by a United States

 Magistrate Judge, subject to a final acceptance and imposition of sentence by the District Judge;

        b.      the Defendant and the government have entered into a plea agreement which has

 been filed and disclosed in open court pursuant to Federal Rule of Criminal Procedure Rule

 11(c)(2);

        c.      the Defendant is fully competent and capable of entering an informed plea, that the
Case 6:20-cr-00097-JCB-JDL Document 183 Filed 04/07/21 Page 2 of 2 PageID #: 455




 Defendant is aware of the nature of the charges, the maximum penalties, and the consequences of

 the plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent

 basis in fact containing each of the essential elements of the offense; and

        d.      the Defendant understands each of the constitutional and statutory rights

 enumerated in Rule 11(b)and wishes to waive these rights, including the right to a trial by jury.

        IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

 and the Guilty Plea of the Defendant and that CHRISTOPHER DALE CROMWELL (8) should

 be finally adjudged guilty of that offense.

        Defendant has waived his right to object to the findings of the Magistrate Judge in this

 matter so the Court will present this Report and Recommendation to District Judge J. Campbell

 Barker for adoption immediately upon issuance.




       So ORDERED and SIGNED this 7th day of April, 2021.
